      8:19-cv-00101-SMB Doc # 1 Filed: 03/11/19 Page 1 of 14 - Page ID # 1



                       UNITED STATES DISTRICT COURT
                           DISTRICT OF NEBRASKA


ZACH HILLESHEIM,
                                                  Case No. _______________
              Plaintiff,

v.
                                                             COMPLAINT
AUTO-1 TOWING, INC., and WDW EN-
TERPRISES LLC,                                          Injunctive Relief Sought

              Defendants



       Plaintiff Zach Hillesheim, by and through the undersigned counsel, brings this ac-
tion against Auto-1 Towing, Inc., a Nebraska business corporation, and WDW Enterpris-
es LLC, a Nebraska limited liability company, for violations of the Americans With
Disabilities Act, 42 U.S.C. § 12181, et seq. (the “ADA”) and its implementing regula-
tions, and alleges as follows:

                                   INTRODUCTION

       1.     Plaintiff brings this civil rights action against Defendants for failing to de-
sign, construct, and/or own or operate facilities that are fully accessible to, and inde-
pendently usable by, persons with disabilities.
       2.     Defendants own and operate the towing service and parking management
service known as “Auto-1 Towing” which to the extent it was constructed and first occu-
pied after January 26, 1993 or was altered after January 26, 1993 was required to be de-
signed and constructed to be readily accessible to persons with disabilities. To the extent
“Auto-1 Towing” was not constructed or altered before January 26, 1993, it was required



                                            -1-
       8:19-cv-00101-SMB Doc # 1 Filed: 03/11/19 Page 2 of 14 - Page ID # 2



to remove barriers to access to the extent barrier removal was readily achievable. “Auto-1
Towing” contains architectural barriers to accessibility.
       3.     The violations alleged in this complaint occurred at “Auto-1 Towing”, lo-
cated at 6328 Grover Street, Omaha, NE 68106.
       4.     Defendants’ failure to provide equal access to “Auto-1 Towing” violates
the mandates of the ADA to provide full and equal enjoyment of a public accommoda-
tion’s goods, services, facilities, privileges, and advantages.
       5.     Defendants’ conduct constitutes an ongoing and continuous violation of the
law.
       6.     Accordingly, Plaintiff seeks a declaration that Defendants’ facilities violate
federal law and an injunction requiring Defendants to make modifications to the facilities
so that they are fully accessible to, and independently usable by, individuals with disabili-
ties. Plaintiff further requests that the Court retain jurisdiction over this matter for a peri-
od to be determined to ensure that Defendants continue to comply with the relevant
requirements of the ADA.

                            JURISDICTION AND VENUE

       7.     Jurisdiction of this Court arises under 28 U.S.C. §§ 1331 and 1343(a)(3).
This action includes federal law claims brought pursuant to Title III of the Americans
with Disabilities Act, 42 U.S.C. §§ 12181–12189. The Court has the jurisdiction to issue
a declaratory judgment pursuant to 28 U.S.C. § 2201 and Fed R. Civ. P. 57.
       8.     Venue in this judicial district is proper because Defendants are located and
transact business within this judicial district and have sufficient contacts to be subject to
personal jurisdiction in this judicial district, and because this is the judicial district in
which the acts and omissions giving rise to the claims occurred.



                                             -2-
      8:19-cv-00101-SMB Doc # 1 Filed: 03/11/19 Page 3 of 14 - Page ID # 3



                                        PARTIES

       9.     Plaintiff Zach Hillesheim is a resident of the city of Omaha, Nebraska.
       10.    Plaintiff suffers from, and all times relevant hereto has suffered from, a le-
gal disability as defined by the ADA, 42 U.S.C. § 12102(2). Plaintiff is therefore a mem-
ber of a protected class under the ADA, under the regulations implementing the ADA set
forth at 28 C.F.R. § 36.101 et seq.
       11.    Plaintiff Hillesheim was paralyzed as an infant while undergoing surgery to
address a congenital heart defect. During the surgery, his spine was severed, paralyzing
him below the waist. Mr. Hillesheim cannot walk and uses a wheelchair for mobility. As
a person with a disability, Mr. Hillesheim has a personal interest in having full and equal
access to places of public accommodation and to the goods, services, facilities, privileges,
advantages or other things offered therein.
       12.    Defendant Auto-1 Towing, Inc., a Nebraska business corporation, is the op-
erator and lessee of the real property and improvements which are the subject of this ac-
tion, the towing service and parking management service known as “Auto-1 Towing”, a
place of public accommodation within the meaning of the ADA, located at the street ad-
dress of 6328 Grover Street, Omaha, NE 68106.
       13.    Defendant WDW Enterprises LLC, a Nebraska limited liability company, is
the owner and lessor of the real property and improvements which are the subject of this
action, the towing service and parking management service known as “Auto-1 Towing”,
a place of public accommodation within the meaning of the ADA, located at the street
address of 6328 Grover Street, Omaha, NE 68106.

                             FACTUAL BACKGROUND

       14.    On December 31, 2018 Plaintiff Hillesheim visited the towing service and
parking management service “Auto-1 Towing” in Omaha, Nebraska.
                                              -3-
      8:19-cv-00101-SMB Doc # 1 Filed: 03/11/19 Page 4 of 14 - Page ID # 4



       15.     The apartment complex where Plaintiff resides uses “Auto-1” Towing” to
manage its parking lot and to tow vehicles that violate the parking rules of the apartment
complex.
       16.     Plaintiff’s parents came to Omaha to visit over the holidays, and their vehi-
cle was towed by “Auto-1 Towing” to their 6328 Grover Street, Omaha, NE 68106 loca-
tion on the evening of December 30, 2018.
       17.     The next morning, Plaintiff drove his parents in his vehicle to help them re-
cover their impounded vehicle.
       18.     At “Auto-1 Towing”, Plaintiff found 2 parking spaces reserved as accessi-
ble parking spaces through posted signage in the customer parking lot.
       19.     Plaintiff found approximately 20 parking spaces usable by customers in the
large parking lot, where the other parking spaces were used for specific business purposes
for the towing company or the adjacent car sales business. The actual number of parking
spaces available was difficult to discern, as there was no clear distinction between the dif-
ferent types of parking spaces.
       20.     Plaintiff found 0 van accessible parking spaces in the “Auto-1 Towing”
parking lot.
       21.     Images in Exhibit A to this Complaint depict the “Auto-1 Towing” custom-
er parking lot as it appeared on Plaintiff’s December 31, 2018 visit.
       22.     The placement of the 2 parking spaces reserved as accessible parking spac-
es in the customer parking lot creates a very narrow traffic lane for vehicles and persons
to navigate when the spaces are full.
       23.     Images in Exhibit B to this Complaint depict the narrow traffic lane created
by the 2 parking spaces reserved as accessible parking spaces in the “Auto-1 Towing”
customer parking lot as it appeared on Plaintiff’s December 31, 2018 visit.


                                            -4-
      8:19-cv-00101-SMB Doc # 1 Filed: 03/11/19 Page 5 of 14 - Page ID # 5




       24.      There was a step up to the entrance to the building at “Auto-1 Towing”.
       25.      Images in Exhibit A to this Complaint depict the “Auto-1 Towing” entrance
as it appeared on Plaintiff’s December 31, 2018 visit.
       26.      In light of the architectural barriers at “Auto-1 Towing”, Plaintiff Hil-
lesheim is deterred from visiting “Auto-1 Towing” in the future. “Auto-1 Towing” pro-
vides towing service and parking management service to Plaintiff Hillesheim’s place of
residence, so he will be required to return to “Auto-1 Towing” in the future, if his or an
acquaintance’s car is towed from the lot at his residence. The architectural barriers at
“Auto-1 Towing” deter him from accessing the premises, should that be the case.
       27.      Plaintiff Hillesheim is a resident of Omaha, Nebraska, and he plans to con-
tinue living at his current residence for the foreseeable future, being able to patronize De-
fendants’ towing service and parking management service is a necessity for plaintiff.
       28.      Plaintiff Hillesheim attempted to access Defendants’ premises but could not
do so independently on a full and equal basis because of his disabilities, due to the physi-
cal barriers to access and violations of the ADA that exist at Defendants’ premises. As a
result of Defendants’ non-compliance with the ADA, Plaintiff Hillesheim cannot inde-
pendently access the facilities and/or is excluded from full and equal enjoyment of the
goods, services, privileges, advantages, and/or accommodations offered therein.

              THE ADA AND ITS IMPLEMENTING REGULATIONS

       29.      On July 26, 1990, President George H.W. Bush signed into law the ADA,
42 U.S.C. § 12101, et seq., a comprehensive civil rights law prohibiting discrimination on
the basis of disability. In its findings, Congress determined that, among other things:
             a. Some 43 million Americans have one or more physical or mental disabili-
                ties, and this number is increasing as the population as a whole grows older;


                                             -5-
      8:19-cv-00101-SMB Doc # 1 Filed: 03/11/19 Page 6 of 14 - Page ID # 6



             b. Historically, society has tended to isolate and segregate individuals with
                disabilities, and, despite some improvements, discrimination against indi-
                viduals with disabilities continues to be a serious and pervasive social prob-
                lem;
             c. Discrimination against individuals with disabilities persists in such critical
                areas as employment, public housing accommodations, education, transpor-
                tation, communication, recreation, institutionalization, health services, vot-
                ing, and access to public services;
             d. Individuals with disabilities continually encounter various forms of dis-
                crimination; and
             e. The continuing existence of unfair and unnecessary discrimination and
                prejudice denies people with disabilities the opportunity to compete on an
                equal basis and to pursue those opportunities for which our society is justly
                famous, and costs the United States billions of dollars in unnecessary ex-
                penses resulting from dependency and nonproductivity.

42 U.S.C. § 12101(a)(1)–(3), (5), (9).

       30.      Congress explicitly stated that the purpose of the ADA was to:
             a. Provide a clear and comprehensive mandate for the elimination of discrimi-
                nation against individuals with disabilities;
             b. Provide clear, strong, consistent, enforceable standards addressing discrim-
                ination against individuals with disabilities; and
             c. Invoke the sweep of congressional authority, including the power to en-
                force the Fourteenth Amendment and to regulate commerce, in order to ad-




                                              -6-
       8:19-cv-00101-SMB Doc # 1 Filed: 03/11/19 Page 7 of 14 - Page ID # 7



              dress the major areas of discrimination faced day-to-day by individuals
              with disabilities.
42 U.S.C. § 12101(b)(1), (2), (4).
       31.    Title III of the ADA prohibits discrimination in the activities and facilities
of places of public accommodation, and requires places of public accommodation to
comply with ADA standards and to be readily accessible to, and independently usable by,
individuals with disabilities. 42 U.S.C. § 12181–89.
       32.    The ADA provided places of public accommodation one and one half years
from its enactment to implement its requirements. The effective date of Title III of the
ADA was January 26, 1992 (or January 26, 1993 if a business had 10 or fewer employees
and gross receipts of $500,000 or less). 42 U.S.C. § 2181; 28 C.F.R. § 36.508(a).
       33.    Pursuant to the mandates of 42 U.S.C. § 12134(a), the Department of Jus-
tice (“DOJ”) promulgated federal regulations to implement the requirements of Title III
of the ADA, which are codified at 28 C.F.R. Part 36. Appendix A of the 1991 Title III
regulations (republished as Appendix D to 28 C.F.R. Part 36) contains the ADA Stand-
ards for Accessible Design, which were based upon the ADA Accessibility Guidelines
(“1991 ADAAG”) published by the Access Board on the same date. Public accommoda-
tions were required to conform to these regulations by January 26, 1992 (or January 26,
1993 if a business had 10 or fewer employees and gross receipts of $500,000 or less). 42
U.S.C. § 12181, et seq.; 28 C.F.R. § 36.508(a).
       34.    In 1994, the Access Board began the process of updating the 1991 ADAAG
by establishing a committee composed of members of the design and construction indus-
tries, the building code community, and State and local government entities, as well as
individuals with disabilities.




                                           -7-
      8:19-cv-00101-SMB Doc # 1 Filed: 03/11/19 Page 8 of 14 - Page ID # 8



       35.      In 1999, based largely upon the report and recommendations of the adviso-
ry committee, the Access Board issued a notice of proposed rulemaking to update and
revise the 1991 ADAAG.
       36.      The Access Board issued final publication of revisions to the 1991
ADAAG on July 3, 2004.
       37.      On September 30, 2004, the DOJ issued an advance notice of proposed
rulemaking to begin the process of adopting the 2004 ADAAG revisions.
       38.      On June 17, 2008, the DOJ published a notice of proposed rulemaking cov-
ering Title III of the ADA.
       39.      The extended process of revising the 1991 ADAAG culminated with the
DOJ’s issuance of the 2010 Standards for Accessible Design (“2010 Standards”). The
2010 Standards incorporated the revised 2004 ADA Accessibility Guidelines
(“ADAAG”), as well as the requirements contained in subpart D of 28 C.F.R. Part 36.
The DOJ published the Final Rule detailing the 2010 Standards on September 15, 2010.
The 2010 Standards became effective on March 15, 2011.

                              FACTUAL ALLEGATIONS

       40.      Defendants have discriminated against Plaintiff on the basis of his disabili-
ties by failing to comply with the requirements of the ADA and the ADAAG with regard
to “Auto-1 Towing”. A specific, though not exclusive, list of unlawful physical barriers
and ADA violations present at “Auto-1 Towing” which limit the ability of persons in
wheelchairs to access the facilities and/or to enjoy the goods, services, privileges, ad-
vantages and/or accommodations offered therein on a full and equal basis, includes the
following:
             a. The “Auto-1 Towing” customer parking lot had 0 parking spaces reserved
                as van parking spaces rather than the required 1, in violation of ADAAG

                                             -8-
     8:19-cv-00101-SMB Doc # 1 Filed: 03/11/19 Page 9 of 14 - Page ID # 9



               208.2.4. Plaintiff uses a wheelchair for mobility and needs a safe place to
               transfer between his vehicle and the parking lot.
            b. The “Auto-1 Towing” customer parking lot had 2 parking spaces reserved
               as accessible parking spaces, but they were positioned so that using them
               blocked the flow of traffic behind the spaces, preventing the center access
               aisle from adjoining to an accessible route, in violation of ADAAG 502.3,
               meaning there were no parking spaces reserved as accessible parking spac-
               es that complied with ADAAG 502, in violation of ADAAG 208.2. Plain-
               tiff requires accessible parking spaces which comply with all elements of
               502 (including location, width, length, signage, slope, and presence of an
               access aisle) to ensure he can park safely, make a safe transfer between his
               vehicle and wheelchair, and travel safely between the parking lot to the
               building entrance.
            c. The threshold to the door to “Auto-1 Towing” had a change in level greater
               than half of an inch, in violation of ADAAG 404.2.5, meaning there was
               not an accessible entrance to the business, in violation of ADAAG 206.4
               and 206.4.1. Plaintiff uses a wheelchair for mobility and requires entrances
               and routes constructed to allow wheelchair access.
      41.      The above listing is not to be considered all-inclusive of the barriers and
violations of the ADA encountered by Plaintiff or which exist at “Auto-1 Towing”. To
qualify as an accessible parking facility, and for a parking space to qualify an accessible
parking space, the space must be located on an accessible route, the route must be the
shortest accessible route, the space must be marked by appropriate signage, the space
must be flanked by an access aisle, and the space and access aisle must comply with
sloping requirements. ADAAG 206; 208; 216, Chapter 4 including but not limited to


                                            -9-
    8:19-cv-00101-SMB Doc # 1 Filed: 03/11/19 Page 10 of 14 - Page ID # 10



402, 403, 404, 405, and 406; and 502 – including, but not limited to, 502.4 which gov-
erns the floor or ground surfaces of both parking spaces and access aisles.
      42.    In order to fully remedy the discriminatory conditions, Plaintiff requires an
inspection of “Auto-1 Towing” in order to photograph and measure all such barriers to
access and violations of the ADA and the ADAAG.
      43.    Compliance with the ADA standards, and the ADAAG is required by 42
U.S.C §§ 12182 and 12183 to the extent the facility was designed and constructed or al-
tered after January 26, 1993, and the violations to the ADAAG requirements are not a
result of compliance being structurally impracticable. 28 C.F.R § 36.401(a)(1).
      44.    In the alternative, to the extent any architectural elements were constructed
prior to that date, compliance with the ADA standards and the ADAAG is required by
42 U.S.C § 12182(b)(2)(A)(iv) because removal of architectural barriers is readily
achievable. Compliance with the ADA standards and the ADAAG is readily achievable
by Defendants due to the lack of difficulty and low cost of remedying the above-listed
barriers. Some of the above-listed violations can be remedied through the same measures
prescribed by federal regulation as examples of modifications that are “readily achieva-
ble”, including, but not limited to, creating accessible parking spaces. 28 C.F.R. §
36.304(b).
      45.    Compliance is also readily achievable due to the significant assistance
available to businesses. Section 44 of the IRS Code allows a Disabled Access tax credit
for small businesses with 30 or fewer full-time employees or with total revenues of $1
million or less, which is intended to offset the cost of undertaking barrier removal and
alterations to improve accessibility. Section 190 of the IRS Code provides a tax deduc-
tion for businesses of all sizes for costs incurred in removing architectural barriers, up to
$15,000.     See      ADA       Update:      A      Primer      for     Small      Business,


                                           - 10 -
     8:19-cv-00101-SMB Doc # 1 Filed: 03/11/19 Page 11 of 14 - Page ID # 11



http://www.ada.gov/regs2010/smallbusiness/smallbusprimer2010.htm#tax             (Mar.   16,
2011).
         46.   As a person with a disability, Plaintiff Hillesheim has a personal interest in
having full and equal access to places of public accommodation and to the goods, ser-
vices, facilities, privileges, advantages or other things offered therein.
         47.   Without injunctive relief, Defendants’ failure to remove accessibility barri-
ers will continue to cause injury to Plaintiff, who will continue to be unable to inde-
pendently access “Auto-1 Towing” and/or to enjoy the goods, services, privileges,
advantages and/or accommodations offered therein on a full and equal basis, in violation
of his rights under the ADA.

                          FIRST CAUSE OF ACTION
     Violations of the Americans with Disabilities Act, 42 U.S.C. §§ 12101 et seq.

         48.   Plaintiff incorporates and realleges the above paragraphs.
         49.   Section 302(a) of Title III of the ADA, 42 U.S.C. §§ 12101 et seq., pro-
vides:

               No individual shall be discriminated against on the basis of
               disability in the full and equal enjoyment of the goods, ser-
               vices, facilities, privileges, advantages, or accommodations of
               any place of public accommodation by any person who owns,
               leases (or leases to), or operates a place of public accommo-
               dation.

         50.   Under Section 302(b)(1) of Title III of the ADA, it is unlawful discrimina-
tion to deny individuals with disabilities an opportunity to participate in or benefit from
the goods, services, facilities, privileges, advantages, or accommodations that is equal to
the opportunities afforded to other individuals.
         51.   Defendants have discriminated against Plaintiff and others in that they
failed to make their place of public accommodation fully accessible to persons with disa-
                                            - 11 -
       8:19-cv-00101-SMB Doc # 1 Filed: 03/11/19 Page 12 of 14 - Page ID # 12



bilities on a full and equal basis in violation of 42 U.S.C. § 12182(a) and the regulations
promulgated thereunder, including the ADAAG, as described above. Plaintiff Hillesheim
has been denied full and equal access to “Auto-1 Towing” and/or has been denied the op-
portunity to participate in or benefit from the goods, services, facilities, privileges, ad-
vantages, or accommodations on a full and equal basis.
        52.   Defendants have failed to take any prompt and equitable steps to remedy
their discriminatory conduct. Defendants’ violations of the ADA and ADAAG are ongo-
ing.
        53.   Defendants have failed to remove architectural barriers to full and equal ac-
cess by Plaintiff Hillesheim, even though removing the barriers was required and is readi-
ly achievable.
        54.   Defendant has discriminated against Plaintiff by failing to maintain the ac-
cessibility of its premises and by failing to institute policies and procedures to ensure the
maintenance of accessible features at its premises.
        55.   Plaintiff Hillesheim plans to visit “Auto-1 Towing” again in the near future.
Plaintiff is without adequate remedy at law, has suffered and is suffering irreparable
harm, and reasonably anticipates that he will continue to suffer irreparable harm upon his
planned return visit to “Auto-1 Towing” unless and until Defendants are required to re-
move the physical barriers to access and ADA violations that exist at Defendants’ place
of public accommodation, including those set forth specifically herein.
        56.   This Court has authority under 42 U.S.C. § 12188 to grant Plaintiff injunc-
tive relief, including an order requiring Defendants to make “Auto-1 Towing” readily ac-
cessible to and independently usable by individuals with disabilities to the extent required
by the ADA and ADAAG, and/or to close “Auto-1 Towing” until such time as Defend-
ants cure the access barriers.


                                           - 12 -
     8:19-cv-00101-SMB Doc # 1 Filed: 03/11/19 Page 13 of 14 - Page ID # 13



       57.      Plaintiff has retained the undersigned counsel for the filing and prosecution
of this action, and is entitled to recover reasonable attorneys’ fees, litigation expenses and
costs from Defendants, pursuant to 42 U.S.C. §§ 12205, 12117, and 28 C.F.R. § 36.505.



WHEREFORE, Plaintiff respectfully requests:

             a. Plaintiff demands a trial in Omaha, Nebraska.
             b. That the Court issue a Declaratory Judgment that determines that Defend-
                ants’ facilities, at the commencement of the instant suit, are in violation of
                Title III of the ADA, 42 U.S.C. § 12181, et seq., and the relevant imple-
                menting regulations including the ADAAG.
             c. That the Court award nominal damages.
             d. That the Court issue a permanent injunction, pursuant to 42 U.S.C.
                § 12188(a)(2) and 28 C.F.R. § 36.504(a), enjoining Defendants from con-
                tinuing their discriminatory practices; including an order directing Defend-
                ants to remove all barriers to the maximum extent feasible or in the
                alternative make all readily achievable alterations to their facilities so as to
                remove physical barriers to access and make their facilities fully accessible
                to and independently usable by individuals with disabilities to the extent
                required by the ADA; and also including an order requiring Defendants to
                make all reasonable modifications in policies, practices or procedures nec-
                essary to afford all offered goods, services, facilities, privileges, advantages
                or accommodations to individuals with disabilities on a full and equal basis.
             e. That the Court award Plaintiff his reasonable attorneys’ fees, litigation ex-
                penses, and costs of suit pursuant to 42 U.S.C. § 12205 and 28 C.F.R.
                § 36.505, or as otherwise provided by law; and

                                             - 13 -
    8:19-cv-00101-SMB Doc # 1 Filed: 03/11/19 Page 14 of 14 - Page ID # 14



        f. That the Court issue such other relief as it deems just and proper, and/or is
           allowable under Title III of the ADA.



DATED: March 11, 2019

                                       /s/ Padraigin L. Browne
                                       Padraigin L. Browne (MN Bar # 389962)
                                       Browne Law LLC
                                       8530 Eagle Point Blvd, suite 100
                                       Lake Elmo, MN 55042
                                       E-mail: paddy@brownelawllc.com
                                       Phone: (612) 293-4805




                                        - 14 -
